Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Chang (U.S. Pub. No. 2009/0115690) discloses a display apparatus (Chang, Figure 1) comprising:
a substrate (Chang, a display substrate is formed in a mother substrate 200, Figure 1, ¶ [0033]) having a display area (Chang, display area DA, Figure 1) and a non-display area (Chang, peripheral area PA, Figure 1);
a driver (Chang, gate drive circuit GDC, Figure 1) disposed on the non-display area (Chang, gate drive circuit GDC and a fan out part FO are formed at the peripheral area PA, Figure 1, ¶ [0037]), the driving comprising:
a plurality of stages (Chang, shift register 120 includes n numbers of stages SRC1 to SRCn, Figure 2, ¶ [0052]);
a first voltage line (Chang, power wiring 141, Figure 2) and a second voltage line (Chang, start wiring 146, Figure 2) that are connected to the plurality of stages to respectively supply a first direct current (DC) voltage (Chang, the signal wiring part 140 includes a power wiring 141 delivering the power signal VSS, Figure 2, ¶ 
a plurality of first capacitors (Chang, capacitors C1 to Cn, Figure 4) connected to the plurality of stages, As shown in figure 4 of Chang, the capacitors are each connected to a stage of the shift register.
wherein each of the plurality of first capacitors comprises:
a first electrode including a part of the second voltage line; As shown in figure 4 of Chang, each of the left electrodes of the capacitors are connected to the start wiring 146.
Chang does not expressly teach the second voltage line supplying a second DC voltage lower than the first direct current (DC) voltage to the plurality of stages; and
a second electrode electrically connected to the first voltage line and overlapping the first electrode.
Chang does not expressly teach the start wiring 146 providing the DC voltage and the second electrode or the capacitors connected and overlapping as claimed.
Additional prior art of Li (U.S. Pub. No. 2015/0318052) teaches a shift register circuit which has two direct current voltages supplied to the shift registers (Figure 6). However, Li does not teach the capacitors as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691